Citation Nr: 0414615	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with disc protrusion, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  

The veteran filed a notice of disagreement with that 
decision.  In July 2003, while considering other issues, the 
Board remanded the low back rating claim for the RO to issue 
a statement of the case (SOC), and to advise the veteran of 
the need to file a substantive appeal.  The RO issued an SOC 
in August 2003.  The veteran filed a substantive appeal in 
September 2003.


FINDING OF FACT

The veteran's low back disability is manifested by symptoms 
equating to doctor prescribed bed rest with a total duration 
of at least four weeks but less than six weeks in recent 
twelve month periods.


CONCLUSION OF LAW

The criteria for a 40 percent rating for intervertebral disc 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 
(2002).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the notice requirement 
is not met unless VA can point to a specific document in the 
claims file.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court has held that VA must tell a claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 17 Vet. App. 412, 422 
(2004) (interpreting 38 C.F.R. § 3.159(b)).  VA's General 
Counsel has held that this aspect of Pelegrini constitutes 
dicta.  VAOPGCPREC 1-2004 (2004).

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and told her to 
submit evidence in her possession.  In an April 2003 letter, 
the RO informed the veteran and her representative of the 
type of evidence needed to support her claim, and indicated 
what the veteran should do toward obtaining such evidence, 
and what VA would do.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 420-422.

In this case, the VCAA notice was provided after the initial 
adjudication of the current claim for an increased rating for 
a low back disability.  The veteran had an earlier claim for 
a higher rating for the low back disability, however, and the 
RO sent a VCAA notice in May 2001, while an appeal of the 
earlier claim was pending.  Thus, the veteran had notice of 
the types of evidence needed and who should provide them 
prior to initial adjudication of the claim in February 2003.

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran 
submitted additional evidence related to the claim.  If the 
additional evidence contributes to a partial or full 
allowance of the claim, the veteran will receive the same 
benefit as she would have received had she submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence will be fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim for an increased rating for a low back disability.  The 
veteran's claims file contains records of VA and private 
medical treatment and examinations, including the report of a 
June 2003 VA examination.  The file also contains documents 
related to the time that the veteran lost from work due to 
her low back disability.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

Increased Rating for Low Back Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

While the veteran's current appeal of the rating for her low 
back disability has been pending, VA revised the regulations 
and rating schedule for the evaluation of back disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 ( 
August 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  When 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments an administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 
U.S. 244, 272 (1994) (quoting Bowen v. Georgetown University 
Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 
F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 
291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been 
overruled to the extent that it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Accordingly, the Board has the duty to adjudicate the 
veteran's claim under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  On February 10, 2003, the RO received 
the veteran's submission of new evidence that the addressed 
as a new claim for an increased rating for the low back 
disability.  The current appeal is for an increase in the 
rating, above the current 20 percent rating, from the time of 
February 2003 claim forward.  For the period from February 
10, 2003 to September 25, 2003, the Board will consider the 
low back rating under the rating criteria then in effect.  
For the period from September 26, 2003 forward, the Board 
will consider the low back rating under either the old or the 
revised criteria, whichever is more favorable to the veteran.

The veteran's service-connected low back disability includes 
lumbar intervertebral disc syndrome, shown on MRI.  X-rays 
show mild spondylosis.  Medical records and the veteran's 
statements reflect that, during the period from 2003 forward 
covered by this appeal, the disability has been manifested by 
chronic low back pain and flare-ups of increased, 
incapacitating back pain.

Under the rating criteria in effect from before February 10, 
2003 and through September 25, 2003, limitation of motion of 
the lumbar spine was rated at 40 percent if severe, 
20 percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Intervertebral disc syndrome was to be evaluated either on 
the total duration of incapacitating episodes over the 
preceding twelve months, or by combining, under 38 C.F.R. 
§ 4.25, separate evaluation of the chronic orthopedic and 
neurologic manifestations of the intervertebral disc 
syndrome, along with the evaluations for all other 
disabilities, using whichever method resulted in a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The criteria for ratings based on incapacitating episodes 
were as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months  .............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months  .............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months  .............................. 10 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293).

Note 1 following Diagnostic Code 5293, defined an 
"incapacitating episode" as a period of acute signs and 
symptoms of intervertebral disc disease that requires bed 
rest prescribed by a physician. in the proposed version of 
the schedule for evaluating intervertebral disc disease under 
on 

The September 2003 rating schedule revision created a general 
rating formula for diseases and injuries of the spine.  That 
general formula takes into account such factors as ankylosis, 
range of motion, and muscle spasm.  

Under the revised rating schedule, intervertebral disc 
syndrome is to be evaluated either under the new general 
spine formula, or under a formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

The proposed formula for rating intervertebral disc syndrome 
carried forward the existing definition of "incapacitating 
episode."  67 Fed. Reg. 56,509 (Sept. 4, 2002).  However, 
that definition was dropped without explanation from the 
final version of the regulation.  68 Fed. Reg. 51454 (Aug. 
27, 2003).

Except for the omitted definition of incapacitating episodes, 
the formula based on incapacitating episodes is the same as 
that under the previous version of the rating schedule.  See 
Id.

Medical examination and treatment records reflect that the 
veteran has been under treatment for chronic low back pain 
for many years.  In a March 2001 consultation with a private 
pain and rehabilitation specialist, the veteran indicated 
that she had low back pain without leg pain or parasthesia.  
She indicated that the pain was a constant ache, and was 
worse with bending or stretching.  She stated that she worked 
as a housekeeper at a nursing home.  She described her pain 
as 6 out of 10.  She indicated that she had taken pain 
medication and continued to have pain medication prescribed 
for her.  The examiner noted that the veteran was stiff in 
the lower back.  There was tenderness of the lumbosacral 
paraspinal muscles, with diffuse muscle guarding.  Her lumbar 
lordosis was normal.  Her active range of motion of the lower 
back was limited and slow due to lower back pain.  The 
consulting specialist recommended pain medication, two weeks 
of physical therapy, and two weeks off of work.

Private outpatient treatment notes show chronic low back pain 
in 2001 and 2002, treated with medication.  In July 2002, the 
veteran reported trouble sleeping due to back pain.  February 
2002, X-rays showed mild spondylosis at the L2, L3, and L4 
vertebrae.  In July 2002, a MRI showed diffuse disc bulge at 
the L2-L3 and L3-L4 disc interspaces and mild disc bulge at 
the L4-L5 disc interspace.

The veteran submitted copies of physicians' prescriptions 
showing time away from work due to back pain.  The 
prescriptions show a loss of 23 work days in 2000, 21 days in 
2001, and 27 days in 2002.  In March 2003, an official with 
the veteran's employer listed the 36 days of work that the 
veteran had lost in 2002 due to her back disability.

On VA examination in June 2003, the veteran reported a 
history of low back pain since an injury in 1980.  She 
reported that the symptoms had worsened in 2000.  The 
examiner noted the MRI findings of disc bulging and the x-ray 
findings of mild spondylosis.  

The veteran reported constant low back pain, without 
radiation into the lower extremities.  She indicated that she 
did not have numbness, weakness, or parasthesia, except for a 
rare temporary tingling in the lateral distal thighs 
bilaterally.  She indicated that prolonged sitting, standing, 
walking, or bending could aggravate the back pain.  She 
reported that she had missed 41 days of work in the last year 
due to flare-ups of back pain.  She stated that she had 
flare-ups with worse back pain about every two months, 
lasting one or two days, and about once a year a flare-up 
lasting two to three weeks.  She related that flare-ups 
impaired her ability to stand, walk, or bend.  

The examining physician observed a normal gait, and ability 
to easily walk on toes and heels.  The low back appeared 
normal, and had no trigger point and no spasm.  Straight leg 
raising was negative bilaterally.  There were no signs or 
symptoms consistent with neurological deficits.  The range of 
motion of the low back was to 60 degrees of flexion, 30 
degrees of extension, and 20 degrees of lateral bending to 
each side.  With forward flexion, the veteran had a decreased 
ability to completely reverse the lumbar lordosis.

The findings on the VA examination show that the veteran had 
approximately 2/3 of normal flexion, and left and right 
lateral flexion; and normal extension.  68 Fed. Reg. 51,456 
(to be codified at 38 C.F.R. § 4.71a, Note 2, following 
General Rating Formula for Diseases and Injuries of the 
Spine).  There is no basis for finding that such limitation 
is more than moderate.  The ranges of motion would combine to 
provide no more than a 20 percent rating under the new 
criteria, which is the same evaluation provided for moderate 
limitation of motion under the old rating criteria.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to 
additional limitation of motion on the basis of pain or other 
functional factors are not for application with regard to the 
new rating criteria, since the applicable rating criteria 
were intended to take into account pain on motion and other 
factors causing functional limitation.  68 Fed. Reg. 51,455.  
The veteran would not be entitled to a higher evaluation on 
the basis of these factors under the old rating criteria, 
because the examiner did not find that those factors caused 
any additional limitation of motion.

The veteran's thoracolumbar spine does not have ankylosis, 
and it is not limited to 30 degrees or less of forward 
flexion.  The function of her spine is not impaired in a way 
that would warrant a rating in excess of 20 percent under the 
general rating formula for diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  The medical evidence does 
not show that the veteran has impairment of low back function 
due to such factors as pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination.

A higher rating is warranted, however, based on the duration 
of the veteran's incapacitating episodes due to 
intervertebral disc syndrome.  The record shows that 
veteran's employer documented a loss of 36 work days in 2002 
due to back pain, and the veteran reported a loss of 41 work 
days in the year preceding the June 2003 VA examination.  
Private physician's notes document that many, if not all, of 
these absences were prescribed by doctors while treating her 
for exacerbations of the service connected back disability.  
It is not clear whether bed rest was prescribed during these 
periods, but the Board finds that frequent periods of doctor 
prescribed time off from work approximates incapacitating 
episodes with a total duration of at least four weeks but 
less than six weeks.  38 C.F.R. § 4.7 (2003).  

The Board notes parenthetically that the former definition of 
incapacitating episodes may not be applicable to the period 
beginning September 26, 2003, when the new regulations became 
effective.  In any event, the Board finds that the veteran's 
disability approximate the criteria for a 40 percent rating 
under the old and new criteria for evaluating intervertebral 
disc syndrome on the basis of incapacitating episodes.  

The evidence does not show that the veteran has been 
incapacitated for at least six weeks, or 42 days, in recent 
twelve-month periods.  Therefore, the criteria for a 
60 percent rating are not met.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board also has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for her low back disability.  Her low back 
impairment has been shown to interfere with her employment, 
in particular, she has incapacitating episodes of low back 
pain.  The criteria for rating her intervertebral disc 
syndrome, however, explicitly consider these incapacitating 
episodes.  Therefore, the Board finds that the incapacitating 
episodes are not exceptional factors that are outside of the 
consideration of the criteria of the regular rating schedule.  
As there are in this case no exceptional factors that render 
application of the regular schedular criteria impractical, 
there is no basis for referral of the case to the appropriate 
official for consideration of an extraschedular rating.


ORDER

Entitlement to a 40 percent rating for degenerative joint 
disease of the lumbar spine with disc protrusion is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



